DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/584514 filed on 9/26/2019.  Claims 2-21 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 16 recites the limitation "the braking information.".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-19 is/are rejected under 35 U.S.C. 103 as being obvious over Katayama et al. US 2010/0318258 (“Katayama”) in view of Merlo et al. WO 2014/170726 (“Merlo”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	As to claims 1, 14, and 15, Katayama discloses a system and method for a vehicle, comprising:

receive first data corresponding to one or more measurements output by the first sensor (see at least Fig 4, Fig 5; brake data); 
receive second data associated with operation of the vehicle other than braking operation, the second data corresponding to one or more measurements output by a second sensor positioned with respect to the vehicle separate from the braking device (see at least ¶53; the value of each situation data is, for example, digitized in accordance with the judgement criterion parameters…whether or not the acceleration exceeds a predetermined judgement criterion…); 
analyze at least one of the first data and the second data to determine an occurrence of an event associated with the vehicle (see at least ¶53-54; concerning the acceleration, it is judged that the predetermined condition is satisfied at the time when two events are satisfied…); and 
store, in the one or more memory devices, the first data corresponding to a time of the event associated with the vehicle (see at least ¶56; the situation data during a certain period is transferred from the temporary data storage section 802 to the situation data storage section 803…).
Katayama fails to explicitly disclose the details of the braking components, particularly a braking device comprising: a support; a friction material connected to the support; and a first sensor configured to measure one or more parameters associated with braking operation of the braking device. However, Merlo teaches a braking device comprising: a support (see at least Fig 1, element 11; pg 14, support); a friction material connected to the support (see at least Fig 1, element 1; pg 12,  pads); and 
sensor).
Thus, Katayama discloses a system and method for comparing data and determining vehicle events using acceleration or other data from a vehicle such as brake data and Merlo teaches, specifically, a braking system with a support, friction material, and sensor. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Katayama, with the brake system taught by Merlo, because it would provide accurate sensor information from the brakes for the system to use in analysis. 

As to claim 3, Katayama discloses wherein the event is a vehicle collision (see at least ¶55; an accident occurs). 

As to claims 4 and 16, Katayama fails to explicitly disclose wherein the braking information comprises a normal force. However, Merlo teaches wherein the braking information comprises a normal force (see at least pg 14; piezoceramic pressure sensor 15).  
Thus, Katayama discloses a system and method for comparing data and determining vehicle events using acceleration or other data from a vehicle such as brake data and Merlo teaches, specifically, a braking system with a support, friction material, and sensor. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Katayama, with the brake system taught by Merlo, because it would provide accurate sensor information from the brakes for the system to use in analysis. 

claim 5, Katayama fails to explicitly disclose wherein the first sensor comprises a pressure sensor. However, Merlo teaches wherein the first sensor comprises a pressure sensor (see at least pg 14; piezoceramic pressure sensor 15).  
Thus, Katayama discloses a system and method for comparing data and determining vehicle events using acceleration or other data from a vehicle such as brake data and Merlo teaches, specifically, a braking system with a support, friction material, and sensor. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Katayama, with the brake system taught by Merlo, because it would provide accurate sensor information from the brakes for the system to use in analysis. 

As to claims 6 and 17, Katayama discloses wherein the second data comprises vehicle kinematics data (see at least ¶53; acceleration). 

As to claim 7, Katayama discloses wherein the second sensor comprises an accelerometer configured to generate the second data (see at least Fig 4, element 32; ¶39; acceleration sensor). 

As to claim 8, Katayama discloses  wherein the analysis of the at least one of the first data and the second data comprises comparing the at least one of the first data and the second data to a threshold (see at least ¶53; the value of each situation data is, for example, digitized in accordance with the judgement criterion parameters…whether or not the acceleration exceeds a predetermined judgement criterion…).

As to claim 9, Katayama discloses wherein the computing system is further configured to output a notice regarding the occurrence of the event to an end user device (see at least ¶55; in case that it is judged the predetermined condition is satisfied…the data administration section reports the driver about this even…alert device). 

As to claim 12,Katayama discloses wherein the second sensor is disposed external to the braking device (see at least Fig 4, element 32; ¶39; acceleration sensor).

As to claim 13, Katayama discloses wherein the computing system is further configured to: receive reference time information; and-3-Application No.: 16/584514Filing Date:September 26, 2019 store, in the one or more memory devices, the first data and the second data with reference time information at the time when the event occurs (see at least ¶56; the situation data during a certain period is transferred from the temporary data storage section 802 to the situation data storage section 803…).

As to claim 18, Katayama discloses wherein the first sensor data and the second sensor data are stored in the one or more memory devices with a time stamp (see at least ¶56; the situation data during a certain period is transferred from the temporary data storage section 802 to the situation data storage section 803…).

As to claim 19, Katayama discloses further comprising outputting a notice of the occurrence of the event to an end user device (see at least ¶55; in case that it is judged the predetermined condition is satisfied…the data administration section reports the driver about this even…alert device).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Merlo as applied to claim 1 above, and further in view of Ling et al. US 2013/0013348 (“Ling”).

claims 10 and 20, Katayama fails to explicitly disclose wherein the computing system further comprises a communication unit configured to wirelessly transmit data regarding the occurrence of the event over a wide area network. However, Ling teaches wherein the computing system further comprises a communication unit configured to wirelessly transmit data regarding the occurrence of the event over a wide area network (see at least ¶49-72; ¶178-180; trigger event processing comprises a contact to a central control 112…). 
Thus, Katayama discloses a system and method for analyzing vehicle data to determine events and Ling teaches a further communication unit to wirelessly transmit data of the event over a network. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Katayama, with the network communication taught by Ling, because it would allow a central computing center to gather information about events. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Merlo and Ling as applied to claim 10 above, and further in view of Spieker et al. US 2008/0246335 (“Spieker”).

As to claim 11, Katayama fails to explicitly disclose wherein the computing system is further configured to forward to the communication unit for wireless transmission data. However, Ling teaches wherein the computing system is further configured to forward to the communication unit for wireless transmission data (see at least ¶49-72; ¶178-180; trigger event processing comprises a contact to a central control 112…). 
Thus, Katayama discloses a system and method for analyzing vehicle data to determine events and Ling teaches a further communication unit to wirelessly transmit data of the event over a network. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Katayama, with the network communication taught by Ling, because it would allow a central computing center to gather information about events. 
Katayama further fails to explicitly disclose wherein the data indicates a notification of a malfunction of the braking unit. However, Spieker teaches wherein the data indicates a notification of a malfunction of the braking unit (see at least Fig 4, elements 44, 48, related text; compare expected versus actual acceleration). 
Thus, Katayama discloses a system and method for analyzing vehicle data to determine events and Spieker teaches analyzing the acceleration and braking data to determine faults in a braking system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Katayama, with the acceleration analysis taught by Spieker, because it would allow the system to conclude that the brake system is malfunctioning or not working properly. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Merlo as applied to claim 15 above, and further in view of Spieker.

As to claim 21, Katayama fails to explicitly disclose wherein the event is a braking system malfunction. However, Spieker teaches wherein the event is a braking system malfunction (see at least Fig 4, elements 44, 48, related text; compare expected versus actual acceleration). 
Thus, Katayama discloses a system and method for analyzing vehicle data to determine events and Spieker teaches analyzing the acceleration and braking data to determine faults in a braking system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Katayama, with the acceleration analysis taught by Spieker, because it would allow the system to conclude that the brake system is malfunctioning or not working properly. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/               Primary Examiner, Art Unit 3668